Title: From John Adams to François Adriaan Van der Kemp, 11 March 1824
From: Adams, John
To: Van der Kemp, François Adriaan



my dearly beloved Vanderkemp
Quincy March 11th. 1824

I sincerely sympathise & condole with you in the Death of your Daughter in Law, such losses are afflictions that flesh is are to, though they are exquisitly rending to the heart, as I know by many severe experiences, I congratulate you however that your Daughter has left a Son, I hope to represent her & his father & G. B. to the entire satisfaction of all
My wishes on a certain subject are much less ardent than you imagin, I know the distressing anxiety the solemn responsibility & the exhausting & Laborious application that attends it. In another year I may possibly get access to J Q A Library which is now locked up in trunks and Boxes in Boston—but there are nineteen ninety nine probibilities in a hundred that I shall be out of the reach of the hymns of Cleanthes and in no want of them—
 National & State Politicians were never more engaged in flickerings and skirmishes it is well that the People are attentive to their interests but it is to be wished there were more Charity & Candor the contest is between the friends of half a dozen gentlemen every one of whom stands high in the consideration of the Nation & ought all to be treated with respect—the state of Europe appears to be declining in liberality, but the waves will rise again when the wind blows, & Heaven grant it may be a prosperous gale—
I pray you to write to me as often a you can—your New York novelist bids fair to rival in this Country the great unknown I understand he has been in Boston and I am quite affronted with him that he did not call upon me. I knew & respected his Father who was indeed one of the great Pioneers—
I am still with high Esteem and warm / affection your friend 
John Adams